



Exhibit 10.2


 
SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is entered into as of December 14,
2017 by and among William J. McIver (the “Executive”), Bar Harbor Bankshares, a
bank holding company (“Company”) and Bar Harbor Bank & Trust, a wholly-owned
subsidiary of the Company (“Bank”).
WITNESSETH:
WHEREAS, Company, Bank, and the Executive desire to enter into this Agreement,
which shall supersede the Employment Agreement by and among Company, Bank and
the Executive, dated May 5, 2016 (the “Employment Agreement”), except for
Sections 10 and 11 thereof which shall survive in accordance with their terms,
and in lieu of any rights and payments under the Employment Agreement, the
Executive shall be entitled to the rights and payments set forth herein.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Company, and Bank hereby agree:
1.Continued Employment. The Company and Bank shall continue to employ Executive
as Executive Vice President, Regional President-New Hampshire and Vermont
Markets until June 30, 2018 at the same rate of salary and benefits as in effect
as of the date hereof at which time Executive’s employment with the Company and
Bank shall cease with no additional severance being due or otherwise owed. Any
termination of the Executive’s employment by the Company or Bank prior to June
30, 2018 shall result in these payments and benefits continuing until June 30,
2018 unless such termination is due to Executive’s failure to substantially
perform the duties of Executive’s position as determined in good faith by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”).
2.Bonus Payments.
1.2017 Annual Bonus. Executive shall be paid one hundred percent (100%) of the
computed bonus in the 2017 Short Term Incentive Plan as outlined in the attached
Appendix A, less applicable tax withholdings, on their normal payment date on or
before March 15, 2018. NTD: In order to satisfy the safe harbor exception under
Section 409A as a short-term deferral, all amounts should be paid on or before
March 15, 2018. If this is not the case, it should be a fixed date specified in
order to not run afoul of Section 409A.
2.2018 Annual Bonus. Executive shall be paid a pro-rated bonus, should bonus be
paid per the 2018 Short Term Incentive Plan to be established at that time, for
the pro-rated period of employment in 2018 subject to Compensation Committee
approval, less applicable tax withholdings, on their normal payment date on or
before March 15, 2019.
3.Release. All payments under this Agreement are contingent upon the execution
of and non-revocation of an effective release of claims in the form attached
hereto as Appendix B within thirty (30) days of the execution of this Agreement.
4.Complete Satisfaction. The Executive agrees that the forgoing terms and
conditions shall be in complete satisfaction of all rights to payments due to
Executive under the Employment Agreement.
5.Non-disparagement. The Executive agrees, at all times following the date
hereof, not to make disparaging or defamatory statements regarding the Company,
the Bank, their affiliates, or their respective officers or directors, or direct
others to make such statements; provided that this restriction shall not be
construed to limit any legal right you may have to communicate information or
take other action to the extent such right as a matter of law may not be limited
by private agreement.
6.Confidentiality and Restrictive Covenants. The Executive agrees and
acknowledges that Sections 10 and 11 of the Employment Agreement shall survive
termination of Executive’s Employment Agreement in accordance with its terms,
including, without limitation, the confidentiality, non-competition and
non-solicitation covenants contained therein.





--------------------------------------------------------------------------------





7.Code Section 409A Compliance. The intent of the parties is that payments under
this Agreement either be exempt from or comply with Code Section 409A and the
Treasury Regulations and guidance promulgated thereunder and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.
8.General.
1.Heirs, Successors, and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors, assigns and
legal representatives.
2.Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified, or discharged only by an instrument in writing signed by each of the
parties hereto.
3.Withholdings. Company and Bank may withhold from any amounts payable under
this Agreement such federal, state, or local taxes as may be required to be
withheld pursuant to applicable law or regulation.
4.Governing Law. This Agreement shall be construed, enforced, and interpreted in
accordance with and governed by the laws of the State of New Hampshire, without
reference to its principles of conflicts of law, except to the extent that
federal law shall be deemed to preempt such state laws.
5.Regulatory Limitations. Notwithstanding any other provision of this Agreement,
neither Company nor Bank shall be obligated to make, and Executive shall have no
right to receive, any payment under this Agreement which would violate any law,
regulation, or regulatory order applicable to Company or Bank at the time such
payment is due, including, without limitation, Section 1828(k)(1) of Title 12 of
the United States Code and any regulation or order thereunder of the Federal
Deposit Insurance Corporation.
6.Voluntary Action and Waiver. The Executive acknowledges that by his free and
voluntary act of signing below, the Executive agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that he has been advised to consult with an attorney prior to executing this
Agreement.
7.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Company and Bank have each caused this Agreement to be
executed by their duly authorized officers, and the Executive has signed this
Agreement, effective as of the date first above written.


 
EXECUTIVE:
 
/s/ William J. McIver
 
William J. McIver
 
 
 
BAR HARBOR BANKSHARES
 
By: /s/ Curtis C. Simard
 
Name: Curtis C. Simard
 
Title: President and Chief Executive Officer
 
 
 
BAR HARBOR BANK & TRUST
 
By: /s/ Curtis C. Simard
 
Name: Curtis C. Simard
 
Title: President and Chief Executive Officer


















--------------------------------------------------------------------------------





APPENDIX A
apendixanew.jpg [apendixanew.jpg]















